Citation Nr: 9918042	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include a headache disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
pilonidal cyst.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye infection.

5.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected status post 
fracture right fourth metacarpophalangeal joint.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island.  In that decision, the RO denied 
service connection for diabetes mellitus; denied the 
veteran's applications to reopen his claims for service 
connection for residuals of a head injury, to include a 
headache disorder, for residuals of a pilonidal cyst, and for 
an eye infection; and granted service connection for status 
post fracture right fourth metacarpophalangeal joint (right 
ring finger disability) and assigned a noncompensable 
evaluation, effective October 11, 1995.  The veteran timely 
appealed these determinations to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his right hand disability, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In his April 1996 Substantive Appeal, the veteran requested 
that he be afforded a hearing before a Member of the Board.  
However, in a signed statement, dated in April 1997 and 
received at the RO that same month, the veteran indicated 
that he did not want such a hearing.  The veteran's hearing 
request is thus deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(1998).  Accordingly, the Board will proceed with the 
consideration of the issues on appeal on the basis of the 
current record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the veteran's diabetes mellitus and his period of service.

3.  In a January 1989 rating decision, the RO denied service 
connection for residuals of a head injury on the basis that 
he had no current disability.  Although notified of that 
decision and of his appellate rights in a letter from the RO 
dated in February 1989, the veteran did not file an appeal.

4.  In a January 1989 rating decision, the RO denied service 
connection for residuals of a pilonidal cyst and for an eye 
infection on the basis such conditions were not incurred in 
service.  Although notified of that decision and of his 
appellate rights in a letter from the RO dated in February 
1989, the veteran did not file an appeal.

5.  With respect to his application to reopen his claim for 
service connection for residuals of a head injury, new 
evidence has been added to the record since the January 1989 
RO decision that is relevant and probative, and, when viewed 
in conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

6.  The available service medical records show that, in 
October 1968, the veteran sustained a head injury as a result 
of a motor vehicle accident and was hospitalized for three 
days.  He reports having had chronic headaches since that 
time, and he has been diagnosed as having post-traumatic 
headaches.

7.  Although there is no definitive medical opinion linking 
current post-traumatic headaches to an in-service head 
injury, the record, as a whole, suggests that such a 
relationship exists.

8.  With respect to the application to reopen his claim for 
service connection for other disorders, the evidence 
associated with the file subsequent to the January 1989 
rating decision, when considered alone or in conjunction with 
the evidence previously of record, does not establish that 
the veteran had either a pilonidal cyst or an eye infection 
in service, or otherwise establish any material fact that was 
not already of record at the time of the January 1989 RO 
rating decision.

9.  The veteran's right ring finger disability is manifested 
by a 1.5 centimeter asymptomatic, nonadherent scar; some 
limitation of motion, but no weakness of grip or loss of 
dexterity or strength; and complaints of "occasional 
aching" during inclement weather and an inability to fully 
extend the finger.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The RO's January 1989 decision denying service connection 
for residuals of a head injury, for residuals of a pilonidal 
cyst, and for an eye infection is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

3.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for residuals of a 
head injury has been submitted; the requirements to reopen 
the claim have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

4.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
post-traumatic headaches have been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

5.  New and material evidence to reopen the claims for 
service connection for residuals of a pilonidal cyst and for 
an eye infection has not been presented.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

6.  As the initial noncompensable evaluation assigned for the 
residuals of a fracture right fourth metacarpophalangeal 
joint was proper, the criteria for a higher (compensable) 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5155, 5227), 4.118 (Diagnostic Code 7803-5) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
diabetes mellitus.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309. 

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The claims file indicates that, with the exception of the 
veteran's entrance and separation examination reports, most 
of the veteran's service medical records are unavailable as 
they were apparently destroyed by a fire at the Osan Air Base 
in Korea in 1970-71.  However, because some service medical 
records are available, and because, as indicated below, the 
claims for service connection for diabetes mellitus and, 
based on applications to reopen the claims, for residuals of 
a pilonidal cyst, and for an eye infection, turn on the 
absence of competent medical evidence of a nexus between any 
of these disabilities and service, the absence of the 
remainder of the veteran's service medical records is, in 
fact, not dispositive of any of the service connection 
issues.  See Wade v. West, 11 Vet. App. 302, 306 (1998).  
Hence, any arguments that the absence of the veteran's 
service medical records is, in any way, prejudicial to the 
veteran in this appeal, are unavailing.




I.  Service connection for diabetes mellitus

The preliminary question to be answered is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The reports of his service entrance and service separation 
examinations are silent for any indication of diabetes 
mellitus; indeed, at discharge, his endocrine system was 
noted to be normal.  However, the veteran does not contend 
that diabetes mellitus was diagnosed in service.  Instead, he 
maintains that he was told that he had "high sugar" during 
service and that, as a result, he was not able to consume 
alcohol.  He further asserts that this caused him to lose 
weight, and indeed, his service separation examination 
reflects that he had recently lost 15 pounds.  The veteran 
also reported that he currently has been diagnosed as having 
diabetes mellitus, and that he is insulin-dependent.

In addition, in support of this claim, the veteran submitted 
a July 1996 lay statement of a former service colleague.  In 
that statement, the affirmant reports that for an approximate 
five to eight period during service, the veteran "could not 
consume any alcoholic beverages due to an elevation in his 
blood sugar."

The post-service medical evidence consists of private and VA 
medical records and reports dated from June 1980 to October 
1995.  A review of these records reveals that the veteran was 
initially diagnosed as having diabetes mellitus in an October 
1994 VA hospitalization report, well beyond the one-year 
presumptive period.  Indeed, the diagnosis in the 
hospitalization report is "new onset diabetes mellitus."  
Moreover, notwithstanding his contention that he was told 
that he had "high sugar" during service, there is no 
competent medical evidence of a link, or nexus between the 
veteran's current diabetes mellitus and his history of "high 
sugar" during service.  Even assuming, arguendo, that his 
statements, alone, were accepted as establishing treatment 
for elevated sugar levels during and continuing symptoms 
since service, it is significant that the record contains no 
competent medical opinion establishing a nexus between 
current diabetes mellitus and the veteran's military service.  
In the absence of such evidence, the claim is not plausible.  
See Epps; Savage.

While the veteran may well believe that his current diabetes 
mellitus was first manifested in service, where, as here, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Because the veteran, as a lay person, does not possess the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of his diabetes mellitus, 
his lay statements and testimony, standing alone, cannot 
serve as a sufficient predicate upon which to find the claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
diabetes mellitus, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  Therefore, VA is under no duty to assist the 
veteran in the development of the facts pertinent to that 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo a medical examination.  
See Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground either of the claims for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Moreover, the Board observes that in the April 
1996 Statement of the Case (SOC), the RO notified the veteran 
of the legal requirements to submit a well-grounded claim and 
of the need to submit evidence showing that the disability 
was incurred in or aggravated by service.  Thus, the duty to 
inform the veteran of the evidence necessary to complete his 
application for service connection has been met.  38 U.S.C.A. 
§ 5103(a) (West 1991); Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette, 8 Vet. App. at 77-78.

II.  New and material evidence

The evidence of record at the time of the January 1989 rating 
decision that denied service connection for residuals of a 
head injury, a pilonidal cyst, and an eye infection consisted 
of the available service medical records, two private medical 
reports prepared for VA, each dated in November 1988, and a 
December 1988 VA examination report.

The service medical records show that the veteran sustained a 
head injury due to a motor vehicle accident in October 1968, 
and that, as a result, he was hospitalized for three days.  
X-rays were reportedly taken; however, such are not 
available.  The service medical records reflect that the 
veteran had no complications or sequelae due to the incident.  
The service medical records are silent for any indication of 
any complaint or treatment of either a pilonidal cyst or an 
eye infection during service, and at separation, no skin or 
eye disability was noted.  Indeed, in his Report of Medical 
History at service separation, dated in April 1971, he 
reported that he had no history of having skin, back or eye 
problems.  By contrast, he did indicate having a history 
having suffered a head injury.

The earlier November 1988 report reflects that the veteran 
reported a history of having an inflamed pilonidal cyst in 
1970, which at that time, was treated with incision and 
drainage.  He further reported that the same cyst "again 
flared in 1971" and was again excised and drained.  Finally, 
the veteran stated that after the cyst became inflamed again 
in 1974, he had it excised and drained at a private medical 
facility in 1974.  He stated that, since that time, the 
disability was asymptomatic.  The examination revealed that 
the veteran had a 6-centimeter well-healed scar on his back.  
The diagnosis was status post excision of a pilonidal cyst, 
1974.

The latter November 1988 reports show that the veteran 
reported a two-month history of recurrent retro-orbital pain.  
In addition, he complained that he suffered from 
approximately two to three headaches per week and "transient 
blurring in vision."  The veteran reported a history of 
having sustained trauma to his cranium as a result of a motor 
vehicle accident during service, which resulted in his being 
rendered unconscious for "a few hours."  He further stated 
that he was hospitalized to treat these injuries.  In 
addition, the veteran reported that, subsequent to discharge, 
he suffered from recurrent headaches, but that they 
eventually resolved.  Neurological examination was negative 
for any pathology, and the veteran was diagnosed as status 
post closed head trauma, remote, 1968, with no neurologic 
residual; vascular headache; and ophthalmic pain of 
undetermined origin, possible inflammatory process.

The December 1988 VA examination report shows that the 
veteran was noted to have infected conjunctival vessels; no 
other ocular pathology was noted.  Significantly, the 
physician did not offer an opinion as to whether the infected 
conjunctival vessels were related to the veteran's period of 
military service.

Based on the above evidence, in a January 1989 determination, 
the RO denied service connection for residuals of head trauma 
on the basis that the veteran had no current disability.  In 
addition, the RO denied service connection for residuals of a 
pilonidal cyst and an eye infection on the ground that these 
disabilities were not incurred in service.  The veteran did 
not appeal.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991). 

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio, 1 Vet. 
App. at 145.  The two-step analysis involves two questions: 
(1) Is the newly presented evidence "new," that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence "material," i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Pertinent evidence associated with the claims folder since 
the January 1989 decision includes VA outpatient treatment 
records dated from January 1994 to October 1995, an October 
1994 VA hospitalization report, a July 1996 lay statement 
that was prepared by the veteran's former service colleague, 
the transcript of veteran's testimony before a hearing 
officer at the RO in August 1996, and statements of the 
veteran.

A.  Residuals of in-service head trauma

The VA outpatient treatment records show that the veteran 
received significant treatment for headaches, which he 
reported were related to previous head trauma.  The October 
1994 VA hospitalization report notes complaints of headaches, 
but contains no findings or impressions with respect to the 
disability.  Significantly, a review of the VA outpatient 
treatment records shows that the veteran was repeatedly 
diagnosed as suffering from chronic post-traumatic headaches.  
In addition, in his statements and August 1996 hearing 
testimony, the veteran reiterated that he had suffered head 
trauma during his period of active duty, that as a result, he 
had been hospitalized during service, and that he suffered 
from a chronic headache disorder that was attributable to the 
in-service trauma.

The Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim, especially in 
light of the fact that his claim was denied in January 1989 
on the basis of no current disability and he now has a 
headache disorder.  Thus, the Board concludes that new and 
material evidence has been added to the record and the 
veteran's claim for service connection for residuals of in-
service head trauma is reopened.

In addition, the Board observes that the service medical 
records confirm that he sustained head trauma during service, 
and show, as a result, he was hospitalized for three days.  
In addition, although the in-service hospitalization record 
and the X-ray report are not in the claims folder, the 
service examiners apparently concluded that the injury was 
sufficiently severe so as to warrant taking X-rays.  Further, 
the veteran has repeatedly been diagnosed as suffering from 
chronic post-traumatic headaches, and there is no evidence of 
record that suggests that the veteran sustained head trauma 
subsequent to his period of active duty.  In addition, the 
veteran reports having had chronic headaches for a period of 
time subsequent to his discharge, that temporarily resolved, 
and that he again suffers from this disability.  

In this regard, the Board notes that while lay persons are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to observable symptoms and manifestations of a 
disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has held that headaches are a symptom that a lay person is 
competent to report that he experienced.  Dean v. Brown, 8 
Vet. App. 449, 455 (1995).  Thus, although there is no 
definitive medical opinion linking the veteran's post-
traumatic headaches specifically to service, given the 
evidence noted above, as well as the absence of evidence of 
any other head trauma, the Board concludes that the record as 
a whole suggests such a relationship.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other such point, 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, the Board finds that the record 
suggests that the veteran currently has a chronic headache 
disorder that initially manifested itself in service.  With 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that service connection for a chronic 
headache disorder is warranted.  Id.

B.  Residuals of a pilonidal cyst and an eye infection

The VA outpatient treatment records and October 1994 VA 
hospitalization report are silent for any complaint or 
treatment of residuals of a pilonidal cyst.  They do, 
however, show that the veteran complained that he had some 
vision problems, and that glaucoma was to be ruled out.  In 
addition, in his statements and hearing testimony, the 
veteran complained of having a scar on his back, which he 
maintains, is related to a pilonidal cyst that was incurred 
in service.  He also stated that he was treated for eye 
problems in service, and commented that his eye problems 
might be related to his diabetes mellitus.  

As regards the VA medical evidence summarized above, the 
Board notes that all such evidence is new, in the sense that 
it was not previously of record.  Moreover, all such evidence 
is relevant inasmuch as pertains to the residuals of a 
pilonidal cyst or eye infections, the disabilities under 
consideration.  However, such evidence merely reflects that 
the veteran has a scar as a result of the removal of such a 
cyst, and that he has recently sought treatment for some eye 
problems.  As such, the medical evidence is not probative of 
the question of whether service connection for either the 
residuals of a pilonidal cyst or an eye infection is 
warranted.  Indeed, such evidence does not include any 
medical opinion or other indicia that there is any nexus 
between the veteran's residuals of a pilonidal cyst and/or an 
eye infection and any incident of his military service.  As 
such, the medical evidence associated with the record since 
January 1989, even if considered new, is not material to 
either claim.

Concerning the veteran's opinion that his pilonidal cyst and 
eye infections were first manifested during military service, 
the Board reiterates that it is the province of trained 
health care professionals to offer evidence on a medical 
matter, such as the relationship between a current disability 
and active service, and as the veteran is a lay person 
without medical training or expertise, he is not competent to 
render a probative opinion of the central issue in this case, 
i.e., whether a disability is related to active service.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  
The Board further notes that where, such as here, medical 
evidence is needed to establish service connection, lay 
statements, without more, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the January 1989 
rating decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that either 
the veteran's pilonidal cyst or eye infection was incurred or 
aggravated during his period of active duty service.  As 
such, none of the evidence is new and material for the 
purpose of reopening the claim, and the January 1989 denial 
remains final.  The Board is aware of no circumstances in 
this matter that would put the VA on notice of the existence 
of any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Nonetheless, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his applications to reopen his claim for service 
connection for the residuals of a pilonidal cyst and an eye 
infection.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the February 1996 
rating decision on appeal, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome of the case is the 
same whether the claim is considered under two- or three-
prong tests for reopening claims.  Thus, to remand this case 
to the RO for consideration of the correct legal standard for 
reopening claims would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 
57 Fed. Reg. 49747 (1992).

III. Propriety of the initial evaluation assigned for the
veteran's right ring finger disability

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial noncompensable 
evaluation assigned for his service-connected right hand 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco, that 
the current level of disability is of primary importance when 
assessing an increased rating claim, applies.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Further, 38 
C.F.R. § 4.59 provides that painful motion due to arthritis 
is an important factor of disability, entitled to at least 
the minimum applicable evaluation for the joint.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The available service medical records show that the veteran 
sustained a fracture to his right ring finger in 1970.  
Indeed, this medical history was noted by the physician who 
conducted the VA orthopedic examination in February 1996.  
The VA examination report indicates that the veteran 
complained of having occasional aching in his right ring 
finger, especially during inclement weather.  He also 
indicated that, as a result of the in-service injury, he was 
unable to completely extend the finger.

The examination revealed that the veteran was unable to make 
a complete grasp and that extension of his right ring finger 
was limited to 80 degrees.  The physician reported, however, 
that the veteran exhibited no weakness in grip strength or 
loss of dexterity or strength.  The examiner commented that 
the veteran had no functional impairment other than a 5 to 10 
degree loss of limitation of motion.  The diagnosis was 
status post-traumatic arthritis of the right ring finger.

Also of record is the July 1996 lay statement, in which the 
affirmant reported that the veteran was forced to wear a cast 
on his right hand during service due to a hand injury and the 
veteran's August 1996 hearing testimony, as well as his 
statements, in which he reported a history of disability 
consistent with that noted above

In February 1996, the RO established service connection for 
the veteran's right hand disability, and a noncompensable 
evaluation was assigned under Diagnostic Code 5227, effective 
October 11, 1995. 

Diagnostic Code 5227 provides that favorable or unfavorable 
ankylosis of the ring finger of either hand warrants a 
noncompensable evaluation.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger within two inches of the median transverse 
fold of the palm.  It is unfavorable if it precludes such 
motion.  Ankylosis is considered to be extremely unfavorable 
when all of the joints of the finger are in extension or in 
extreme flexion, or when there is rotation or angulation of 
the bones.  Extremely unfavorable ankylosis is rated as 
amputation under the provisions of Diagnostic Code 5155.

Diagnostic Code 5155 provides that a 10 percent evaluation 
for amputation of the ring finger of the major or minor upper 
extremity is warranted if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  A 20 percent evaluation requires that 
the amputation involve metacarpal resection with more than 
one-half of the bone lost.

A review of the evidence, including the veteran's complaints 
and the medical findings, shows that the veteran has some 
limitation of motion (to include a reported inability to 
completely extend the finger) and complaints of "occasional 
aching" (i.e., pain) due to his post-traumatic arthritis.  
Even accepting the veteran's complaints of occasional pain as 
credible, his right ring finger disability is not shown to 
warrant a compensable evaluation under any potentially 
applicable diagnostic code.  As noted above, the only 
limitation of motion of an individual finger recognized by 
the rating schedule is ankylosis (i.e., complete fixation).  
Even assuming, arguendo, that the Board considered the 
veteran's limited motion with occasional pain as disability 
comparable to ankylosis (whether favorable or unfavorable), 
Diagnostic Code 5227 dictates that, in either event, a 
noncompensable evaluation should be assigned.  In fact, the 
rating schedule only authorizes assignment of a compensable 
rating for a right ring finger disability in only two 
circumstances, neither of which is shown here: (1) amputation 
of the finger, or (2) disability comparable to amputation 
(i.e., such as due to extremely unfavorable ankylosis).  See 
Diagnostic Codes 5227 and 5155.  Clearly, the veteran has not 
suffered amputation of the left ring finger, and, given the 
minimal findings and complaints noted with respect to the 
disability (i.e., limited motion and complaints of 
"occasional aching," but no weakness of grip or loss of 
dexterity or strength), the Board is unable to conclude that 
disability comparable to amputation has been demonstrated.  

There also is no basis for assignment of a compensable 
evaluation based on the veteran's right ring finger scar, 
shown to be 1.5 centimeters and asymptomatic.  As the 
evidence does not demonstrate a residual scar subject to 
repeated ulceration, a tender and painful scar on objective 
demonstration, or a scar resulting in functional loss, there 
is no basis for assignment of a compensable evaluation under 
Diagnostic Codes 7803, 7804, or 7805, respectively.

Under these circumstances, there is no basis for assignment 
of a compensable evaluation for the disability.  In reaching 
this determination, the Board has considered all pertinent 
medical evidence since the appellant filed a claim for 
service connection for the disability in question.  However, 
as such evidence consists of a single VA examination, and the 
Board finds that the noncompensable evaluation represents the 
greatest degree of impairment since the filing of the claim 
(the effective date of the grant of service connection), 
consideration of "staged rating" is unnecessary.

The Board also notes that its determination on this issue is 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities, and there is no showing 
that either the veteran's right hand disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no showing 
the disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the conditions is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand any of the increased rating 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for diabetes mellitus is denied.

In the absence of new and material evidence, the petitions to 
reopen the claims for service connection for the residuals of 
a pilonidal cyst and for an eye infection are denied.

Service connection for post-traumatic headaches is granted.

As the initial noncompensable rating assigned for the 
residuals of a fracture right fourth metacarpophalangeal 
joint was proper, a higher (compensable) evaluation is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

